Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 1 of 9




                   EXHIBIT A
Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 2 of 9




                                                                 Camila Davalos & Mariana Davalos
Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 3 of 9




                   EXHIBIT B
Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 4 of 9




                                                                 Jamie Middleton
Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 5 of 9




                                                                 Jamie Middleton
Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 6 of 9




                   EXHIBIT C
Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 7 of 9




                                                                 Joanna Krupa & Marta Krupa
Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 8 of 9




                   EXHIBIT D
Case 1:21-cv-11075-JGD Document 1-1 Filed 06/29/21 Page 9 of 9




                                                                 Paola Canas
